Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2021, 4/22/2021, 6/28/2021, 7/20/2021, 10/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warfield et al. [hereinafter Warfield] PG Pub US 2018/0024853 A1.
Regarding claim 1, Warfield discloses:
a first memory device of a first memory type; a second memory device of a second memory type (“hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost) [0027]); 
at least one processing device (A data storage component may be instantiated by or on the one or more data processors [0028]); and 
memory containing instructions configured to instruct the at least one processing device to: create namespaces for memory devices of different memory types, the namespaces including a first namespace for the first memory device, and a second namespace for the second memory device (the application-specific data access protocol being implemented by an application-specific process in a virtualized processing unit in the data storage system, the method comprising: optionally, implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015] the container-type VPU 305A, 305B is configured, via a dedicated namespace 320A, 320B to have namespace isolation with respect to, and isolated management of, aspects computing devices, including but not limited to the OS itself, the hardware, and the file system and networking functionalities of the computing device. As such, a container-type VPU [0038]); 
determine an increase in a priority for an application (the ability to prioritize and deprioritize VPU processes (and request traffic) relative to data storage processes (or indeed other VPU processes) becomes possible when the VPU exists directly within the commodity data storage system capable of prioritizing processes [0015]); 
in response to determining the increase in the priority for the application, bind data associated with the application to the first namespace (there is an integration of compute-level processing with data storage-level events and activities through the use of VPUs that are instantiated within or with direct access to data storage. This close integration causes close a binding of computational activities with data storage [0103]); and 
in response to binding the data to the first namespace, store the data in the first memory device (storing an output of the application on priority-matched data storage resources from the at least one data storage resources [0099]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein binding the data to the first namespace comprises a change in binding from the second namespace to the first namespace (through the use of SDN-switching and higher processing power storage components, an efficient placement of storage of a wide variety of data having differing priorities on the most appropriate data storage tiers at any given time: “hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost). [0027]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Warfield also discloses:
wherein a latency of the first memory device is less than a latency of the second memory device ((i) putting higher priority data on lower-latency and/or higher-throughput data storage resources [0028]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein the instructions are further configured to instruct the at least one processing device to: receive, from the application, a request specifying that data associated with the application be stored in physical memory of the first memory type; wherein binding the data associated with the application to the first namespace is performed further in response to receiving the request (there is provided a distributed data storage system for implementing application-specific data processing of stored client data, the data storage system comprising a plurality of communicatively coupled data storage components, each data storage component comprising at least one data storage resource and a processor, the plurality of data storage components maintaining a data object store of client data, said client data being stored in said data object store in accordance with a data object store file system; and a virtualized processing unit instantiated on at least one of the processors and implementing application-specific data processing of client data stored on the data object store, said client data object store accessible by said virtualized processing unit in accordance with an application-specific data storage access protocol, wherein client data requests to the data object store can be processed by the data object store file system during application-specific data processing [0012]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein storing the data in the first memory device comprises moving the data from the second memory device to the first memory device (“hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost). [0027]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein an operating system is running on the at least one processing device, and wherein binding the data to the first namespace is performed by the operating system (With reference to FIG. 1C, a computing device 300 is shown for supporting VPUs that are containers 305A, 305B. In this embodiment, the VPU 305A, 305B may be instantiated on computing hardware 340 which directly exposes the VPU 305A, 305B to the OS 330 running on the computing device; the container-type VPU 305A, 305B is configured, via a dedicated namespace 320A, 320B to have namespace isolation with respect to, and isolated management of, aspects computing devices, including but not limited to the OS itself, the hardware, and the file system and networking functionalities of the computing device. As such, a container-type VPU, while not having its own completely independent OS, instead has dedicated resources of the computing device that are capable of running its own applications 310A, 310B, 310C, 310D, 310E, 310F isolated from other containers, VPUs, VMs, or other applications 330G running on the device 300. Each container may be described as having access to and control over a “shared nothing”; that is, the domain of each the container relates to a set of computing resources that may be shared with other containers, but is isolated therefrom by virtue of having a dedicated namespace in respect of a portion or aspects of those resources [0038]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Warfield also discloses:
wherein the first namespace is created by the operating system in response to a request from the application (dedicated processing resources may involve allocating namespace or processing time/priority to nodes having processing characteristics that are associated with the relative priority of the application-specific processing running on such VPU [0050]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein creating the namespaces comprises associating a respective virtual address to each namespace (implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015] the data object store also refers to the actual physical storage resources, the virtual storage resources, the addressable storage space, the address space (e.g. mapping or representation) of any of the foregoing, a combination of the foregoing, or any portion thereof [0055]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein binding the data to the first namespace comprises storing a mapping between a virtual address of the first namespace and a first physical address of the first memory device (implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015] the data object store also refers to the actual physical storage resources, the virtual storage resources, the addressable storage space, the address space (e.g. mapping or representation) of any of the foregoing, a combination of the foregoing, or any portion thereof [0055]).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 9. Warfield also discloses:
wherein the virtual address of the first namespace is in a first address range of an address space of the at least one processing device, and wherein storing the mapping comprises storing metadata that associates the first address range with the first memory device (the file system is configured to distinguish between different chunks of stored data, including by providing information or an indication of where one piece of information stops and the next begins in associated storage media [0048]).

Regarding claim 11 the limitations of this claim have been noted in the rejection of claim 9. Warfield also discloses:
wherein the virtual address of the first namespace corresponds to a virtual page of a process managed by an operating system using a page table (The file system in some embodiments may separate the data, and/or data addresses, into individual pieces, and then provide each piece a unique identifier, so that the information can be separated and identified. In some embodiments, a specific group of data may be a “file” or an “object” [0048]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 11. Warfield also discloses:
wherein storing the mapping comprises generating a page table entry in the page table that maps the virtual address of the first namespace to the first physical address (optionally, implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015]).

Regarding claim 13 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein the instructions are further configured to instruct the at least one processing device to store, by an operating system, associations between the namespaces and sets of data bound to the namespaces (The file system may be responsible for associating file names with data and data objects (as well as the naming conventions associated therewith), managing and allocating the available storage space and storage namespace in the data object store and/or the data storage resources associated therewith, maintaining file hierarchies (such as directories, folders or indices), associating, storing and/or creating metadata associated with data or data objects [0048]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 1. Warfield also discloses:
wherein creating the first namespace comprises storing an identification of the first namespace in memory of the first memory device (The file system may be responsible for associating file names with data and data objects (as well as the naming conventions associated therewith) [0048]).

Regarding claim 15, Warfield discloses:
a first memory device of a first memory type (“hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost) [0027]); 
at least one processing device (A data storage component may be instantiated by or on the one or more data processors [0028]); and 
memory containing instructions configured to instruct the at least one processing device to: allocate memory from a namespace for use by an application, wherein the namespace is a logical reference to one or more physical memory devices in which physical addresses are defined (dedicated processing resources may involve allocating namespace or processing time/priority to nodes having processing characteristics that are associated with the relative priority of the application-specific processing running on such VPU [0050]); 
bind the namespace to the first memory type (there is an integration of compute-level processing with data storage-level events and activities through the use of VPUs that are instantiated within or with direct access to data storage. This close integration causes close a binding of computational activities with data storage [0103]); and 
in response to binding the namespace to the first memory type, map a logical memory address in the namespace to the first memory device (ptionally, implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 15. Warfield also discloses:
wherein the instructions are further configured to instruct the at least one processing device to access, using data from a page table, data at a first physical address in the first memory device that corresponds to the logical memory address in the namespace (said client data object store accessible by said virtualized processing unit in accordance with an application-specific data storage access protocol [0012]).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 16. Warfield also discloses:
further comprising a second memory device of a second memory type (“cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost) [0027]), wherein the instructions are further configured to instruct the at least one processing device to store, using data from the page table, data in the first memory device by moving the data from the second memory device to the first memory device (“hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost). [0027]).

Regarding claim 19, Warfield discloses:
creating namespaces for memory devices of different memory types (the application-specific data access protocol being implemented by an application-specific process in a virtualized processing unit in the data storage system, the method comprising: optionally, implementing or making available a namespace mapping of storage locations of data objects in the data object store [0015]), the namespaces including a first namespace for a first memory device of a first memory type, and a second namespace for a second memory device of a second memory type (“hot” data (i.e. higher priority) is moved to higher performing data storage (which may sometimes be of relatively higher cost), and “cold” data (i.e. lower priority) is moved to lower performing data storage (which may sometimes be of lower relative cost) [0027]); 
receiving a request for an allocation of memory, wherein the request specifies that data associated with an application be stored in physical memory of the first memory type (dedicated processing resources may involve allocating namespace or processing time/priority to nodes having processing characteristics that are associated with the relative priority of the application-specific processing running on such VPU [0050]); 
determining an increase in a priority for the application (the ability to prioritize and deprioritize VPU processes (and request traffic) relative to data storage processes (or indeed other VPU processes) becomes possible when the VPU exists directly within the commodity data storage system capable of prioritizing processes [0015]); and 
in response to determining the increase in the priority for the application, binding the data associated with the application to the first namespace (there is an integration of compute-level processing with data storage-level events and activities through the use of VPUs that are instantiated within or with direct access to data storage. This close integration causes close a binding of computational activities with data storage [0103]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 19. Warfield also discloses:
wherein binding the data to the first namespace is performed further in response to the request (dedicated processing resources may involve allocating namespace or processing time/priority to nodes having processing characteristics that are associated with the relative priority of the application-specific processing running on such VPU [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warfield in view of Herrell et al. [hereinafter Herrell] US Patent 5,301,287

Regarding claim 17, the limitations of this claim have been noted in the rejection of claim 16, it is noted that Warfield failed to explicitly disclose:
wherein the data from the page table is cached in a translation lookaside buffer, and wherein a memory management unit accesses the translation lookaside buffer to translate the logical memory address to the first physical address.
However, Herrell discloses:
wherein the data from the page table is cached in a translation lookaside buffer, and wherein a memory management unit accesses the translation lookaside buffer to translate the logical memory address to the first physical address (adding a corresponding virtual to physical translation to the translation lookaside buffer Col. 4, Lines 47-49).
The systems of Warfield and Herrell are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Warfield and Herrell since this would enable the system of Warfield to use TLBs for page lookups. This system would reduce the load on the host processor [Col. 2 Lines 18-20]. 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Furman et al. PG Pub US 2017//0147500 A1 discloses a computer program product for optimizing page table manipulations.
	Kamensky et al. PG Pub US 2009/0254728 A1 discloses memory is allocated for specific types of memory segments from contiguous and properly aligned physical memory space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133